DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the election filed 2/8/22.  Claims 1, 13-15, 19, 20, 24, 39, and 41 were elected.  Claims 1, 13-15, 19, 20, 24, 39, and 41 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 13-15, 19, 20, 24, 39, and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 a method comprising. The limitation of a controller presenting a virtual experience via a user interface, wherein the user interface is perceptible to a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a controller” language, “presenting” in the context of this claim encompasses the user manually presenting a virtual experience. Similarly, the limitations of: receiving, and updating are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “receiving” in the context of this 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 14, 19, 20, 24, 39, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2016/0199602 A1 to Fernandez (hereinafter “Fernandez”).

Concerning claim 1, Fernandez discloses a method comprising: 
a controller presenting a virtual experience via a user interface, wherein the user interface is perceptible to a user (paragraph [0043] – display provides virtual game for user); 
the controller receiving a respiration-data stream from a respiration device with which the user is operably engaged, the respiration-data stream comprising one or more respiration- parameter values of one or more respiration parameters associated with ongoing respiration of the user (paragraphs [0044]-[0046] – character is game moves based on user respiration); and 
the controller updating the virtual experience based at least in part on the one or more respiration-parameter values in the respiration-data stream (paragraphs [0044]-[0046] – character is game moves based on user respiration), wherein: 

the plurality of sequential phases includes an active-induction phase that corresponds in time to the user receiving anesthetic induction via the respiration device (paragraphs [0047]-[0051] – different phases in the game may be presented based on the stage of anesthetic provided to user); and 
the plurality of sequential phases further includes a preceding-phases set of one or more phases that each precede the active-induction phase in the phase sequence (paragraphs [0047]-[0051] – different phases in the game may be presented based on the stage of anesthetic provided to user).

Concerning claim 13, Fernandez discloses wherein the active-induction phase comprises presentation of feedback via the user interface to reflect the degree to which an actual breathing pattern detected based on the respiration-data stream corresponds to a predefined breathing pattern (paragraph [0045] – character in game may reflect breathing pattern of the user).  

Concerning claim 14, Fernandez discloses further comprising, during the active-induction phase, detecting a respiration-data spike corresponding to an introduction of a certain anesthetic gas via the respiration device, and responsively filtering that detected spike out of the presentation of the virtual experience (paragraphs [0044], [0045] – any 

Concerning claim 19, Fernandez discloses wherein the active-induction phase continues until the controller detects an active-induction-phase termination event (paragraphs [0047]-[0051] – different phases in the game may be presented based on the stage of anesthetic provided to user until the user is under anesthesia).

Concerning claim 20, Fernandez discloses wherein the active-induction-phase termination event comprises receipt of a manual instruction to terminate the active-induction phase (paragraphs [0047]-[0051] – different phases in the game may be presented based on the stage of anesthetic provided to user until the user is under anesthesia).

Concerning claim 24, Fernandez discloses wherein continues comprises repeats (paragraphs [0047]-[0051] – different phases in the game may be presented based on the stage of anesthetic provided to user until the user is under anesthesia)..

Concerning claim 39, Fernandez discloses wherein the plurality of sequential phases further includes a post-operative phase (paragraphs [0047]-[0051] – different phases in the game may be presented based on the stage of anesthetic provided to user until the user is under anesthesia and follows up when the user is awake after procedure).

Concerning claim 41, Fernandez discloses a controller comprising: 
a user-interface-communication module that is configured to operably communicate with a user interface that is perceptible to a user (paragraph [0043] – display provides virtual game for user); 
a respiration-parameter module that is configured to output a respiration-data stream that is reflective of one or more respiration-parameter values of one or more respiration parameters associated with ongoing respiration of the user via a respiration device with which the user is operably engaged (paragraphs [0044]-[0046] – character is game moves based on user respiration); 
a processor that is configured to operably communicate with both the user-interface- communication module and the respiration-device-sensor module and that is further configured to carry out a set of functions (paragraphs [0044]-[0046] – character is game moves based on user respiration) including: 
presenting a virtual experience via a user interface, wherein the user interface is perceptible to a user (paragraphs [0044]-[0046] – character is game moves based on user respiration); 
receiving a respiration-data stream from a respiration device with which the user is operably engaged, the respiration-data stream comprising one or more respiration-parameter values of one or more respiration parameters associated with ongoing respiration of the user (paragraphs [0044]-[0046] – character is game moves based on user respiration); and 

the virtual experience includes a plurality of sequential phases that have an associated phase sequence (paragraphs [0047]-[0051] – different phases in the game may be presented based on the stage of anesthetic provided to user); 
the plurality of sequential phases includes an active- induction phase that corresponds in time to the user receiving anesthetic induction via the respiration device (paragraphs [0047]-[0051] – different phases in the game may be presented based on the stage of anesthetic provided to user); andFebruary 8, 2022 
Page 8the plurality of sequential phases further includes a preceding-phases set of one or more phases that each precede the active-induction phase in the phase sequence (paragraphs [0047]-[0051] – different phases in the game may be presented based on the stage of anesthetic provided to user).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of US Publication No. 2016/0279373 A1 to Miller (hereinafter “Miller”).

Concerning claim 15, Fernandez lacks disclosing, however, Miller discloses wherein the certain anesthetic gas is sevoflurane (paragraphs [0023], [0062], [0063] – anesthetic gas includes sevoflurane).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the sevoflurane as shown by Miller in the system of Fernandez in order to mask the smells of anesthesia, thereby making the process less unpleasant.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715